           Case 1:18-cr-00114-DAD-BAM Document 44 Filed 10/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00114-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE SUPERVISED
                                                        RELEASE VIOLATION STATUS CONFERENCE;
13                         v.                           ORDER
14   ELIAS MUHAMMAD,                                    DATE: October 7, 2020
                                                        TIME: 1 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on October 7, 2020. The defendant has criminal charges

18 pending in 1:20-CR-00112-NONE-SKO. The parties wish this matter trail the pending charges in 1:20-

19 CR-00112-NONE-SKO and be set at the same as that matter.

20                                              STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for status on October 7, 2020.

24          2.     By this stipulation, defendants and government now move to continue the status

25 conference until December 2, 2020 at 1:00 p.m. before the Hon. Shelia K. Oberto to coincide with the

26 pending criminal charges.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      The government has represented that the initial discovery associated with this


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00114-DAD-BAM Document 44 Filed 10/02/20 Page 2 of 3


 1        case has been either produced directly to counsel and/or made available for inspection and

 2        copying. There may be additional discovery and the government is in the process of making that

 3        determination.

 4               b)        Counsel for defendant needs time to review the discovery previously provided

 5        and conduct pretrial investigation.

 6               c)        The defendant agrees and stipulates that time should be excluded for the

 7        aforementioned reasons. The government agrees and stipulates to the requested date.

 8               d)        Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11               e)        In addition to the public health concerns cited by General Order 611 and

12        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

13        this case because Counsel or other relevant individuals have been encouraged to telework and

14        minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

15        contact should the hearing proceed.

16               f)        Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendant.

18        IT IS SO STIPULATED.

19

20   Dated: October 2, 2020                                 MCGREGOR W. SCOTT
                                                            United States Attorney
21

22                                                          /s/ LAUREL J. MONTOYA
                                                            LAUREL J. MONTOYA
23                                                          Assistant United States Attorney
24

25   Dated: October 2, 2020                                 /s/ MICHAEL G. McKNEELY
                                                            MICHAEL G. McKNEELY
26
                                                            Counsel for Defendant
27                                                          ELIAS MUHAMMAD

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:18-cr-00114-DAD-BAM Document 44 Filed 10/02/20 Page 3 of 3


 1                                       FINDINGS AND ORDER

 2          IT IS SO FOUND AND ORDERED. The status conference in this matter be continued to

 3 December 2, 2020 at 1:00 p.m.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 2, 2020                             /s/   Sheila K. Oberto        .
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        3
30    PERIODS UNDER SPEEDY TRIAL ACT
